—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered October 3, 1991, convicting defendant, after a jury trial, of burglary in the third degree, criminal possession of stolen property in the fourth degree, criminal possession of stolen property in the fifth degree, and criminal possession of a forged instrument in the third degree, and sentencing him, as a *181second felony offender, to consecutive prison terms of from to 5 years for burglary and from IVi to 3 years for fourth degree criminal possession of stolen property to run concurrent with 1 year prison terms on the remaining counts, unanimously affirmed.
Contrary to defendant’s unpreserved claim, the trial court did not constructively amend the indictment and enlarge the People’s theory of burglary by instructing the jury that the term "building” included the separate units within. Under Penal Law § 140.00 (2), the term "building” encompasses the individual offices within the physical building and the People’s Bill of Particulars specified that defendant knowingly possessed property stolen from inside certain offices at 44 Wall Street. Concur—Carro, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.